Russell, J.
1. There was no error in striking the plea to the jurisdiction. The mere fact that there were irregularities in the justice’s court during the commitment trial would n°t deprive the city court of jurisdiction to try the case, on accusation duly made. If thé commitment was irregular or illegal, the defendant might have raised such questions by habeas corpus, but could not, after having been bound over and having given bond, plead them to the jurisdiction of the city court.
2. The evidence showed that the defendant, an employee of a railway company, was seen to leave an express car with a package and go to an old passenger car, where he left it. Investigation disclosed that a barrel of shad, contained in the express car, had been opened with a knife. The defendant was watched, and was seen to return to the passenger car and get the package and start toward home. The express agent overtook him, and, after defendant’s denial that the package contained fish, broke it open and found two shad. The agent went to every fish dealer in town, and none of them had any such fish in stock on that day. Held, the corpus delicti was properly proved, and the verdict of guilty was authorized. Judgment affirmed.